DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2 February 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2, and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Suzuki (US 2017/0090044 A1, previously cited) discloses a radiation imaging apparatus (Fig. 1A/1B, abstract) comprising: a radiation detector arranged to convert a radiation transmitted through an object into an electrical signal (par. [0004]); and a casing arranged to surround the radiation detector, the casing having a rectangular parallelepiped shape (Fig. 1A/1B, includes tapered corners), and including an incident surface that the radiation enters (7a), a back surface opposed to the incident surface (7b), and a plurality of side surfaces located between the incident surface and the back surface (7c), wherein a first recessed portion is formed in at least one side surface among the plurality of side surfaces (See Fig. 5c, wherein a grip portion 10 includes a notch into the interior of the side surface of the housing, and as a finger tip hook in Fig. 4A, 4B), 
KATO (JP 2017/086768 A, previously cited), discloses the formation of recesses in the exterior of the side surfaces of a radiation imaging apparatus (Fig. 4, 8-9, par. [0025]), to provide improved portability by adding means to lift the device with fingertips (demonstrated in Fig. 7 of KATO)
With respect to claim 1, the cited prior art does not appear to disclose or reasonably suggest the claimed inclined region formed to be inclined to the back surface side on a first side surface among the plurality of side surfaces, and is not formed on a second side surface opposite to the first side surface, and wherein a first recessed portion is formed in the exterior of second side surface and is not formed in the exterior of the first side surface, and a second recessed portion is formed in a peripheral region of the back surface, which is a region opposite to the first recessed portion with respect to a boundary between the back surface and the second side surface, as claimed.
Claims 2 and 4-15 are allowable for reasons of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	4 February 2022